Tilson, Judge:
This appeal has been submitted for decision upon a stipulation to the effect that the market value or price at the date of exportation of the instant merchandise at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Germany in usual wholesale quantities and in the ordinary *872course of trade, including all costs, charges, and expenses specified in section 402 (d) of the Tariff Act of 1930, with respect to the merchandise listed as on order 823272 of Paul Kraner of Wurzen, Germany, under manufacturer’s numbers 204/024, 026, 9303/4, 029, and 030, are the unit appraised values, plus 10 per centum, plus packing.
On the agreed facts I find and hold the proper dutiable value of the merchandise set out above to be the unit appraised value, plus 10 per centum, plus packing. Judgment will be rendered accordingly.